Per Curiam,
An examination of the statement of claim and affidavit of defence has satisfied us that there was no error in entering judgment in favor of the plaintiff for want of a sufficient affidavit of defence. It is not sufficiently denied that there was a good and adequate consideration for the bond in suit. After reciting therein that Charles P. Lockhart, one of the defendants, had, on that day, entered into articles of separation with his wife, the use plaintiff, wherein he covenanted to pay for the support of his said wife and his minor children the sum of one hundred dollars per month, during her life and until the youngest child shall attain its majority, the condition of the bond is, that the said Charles shall pay in accordance with the provisions of said articles of separation. Nearly ten months after the bond was given, the other defendant, Mary G. Lockhart, as averred in the statement of claim, gave a written recognition of her liability on said bond, the execution of which she at the same time acknowledged.
It is not sufficiently averred, either that the bond was originally signed, or afterwards ratified, under duress. In brief, the affidavit of defence fails to disclose any sufficient defence.
Judgment affirmed.